Case 1:20-cv-21707-UU Document 39 Entered on FLSD Docket 07/08/2020 Page 1 of 35



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                    CASE NO. 1:20-cv-21707-UU

  RAYMOND JAMES FINANCIAL, INC.,

         Plaintiff,

  vs.

  FEDERAL INSURANCE COMPANY;
  TRAVELERS CASUALTY AND SURETY
  COMPANY OF AMERICA;
  GREAT AMERICAN INSURANCE COMPANY;
  BEAZLEY INSURANCE COMPANY, INC.; and
  ST. PAUL MERCURY INSURANCE COMPANY,

         Defendants.

  _____________________________________________/

                       FIRST AMENDED COMPLAINT FOR DAMAGES

         Plaintiff, RAYMOND JAMES FINANCIAL, INC. (“Raymond James”), by and through

  undersigned counsel, sues Defendants, FEDERAL INSURANCE COMPANY (“Federal”),

  TRAVELERS CASUALTY AND SURETY COMPANY OF AMERICA (“Travelers”), GREAT

  AMERICAN INSURANCE COMPANY (“Great American”), BEAZLEY INSURANCE

  COMPANY, INC. (“Beazley”), and ST. PAUL MERCURY INSURANCE COMPANY (“St.

  Paul”) (collectively, the “Insurers”), and alleges:

                                       NATURE OF ACTION

         1.      This is an action for breach of contract against the Insurers that promised a $60

  million tower of “single” loss employee fidelity bond coverage, but have failed and refused to

  indemnify Raymond James for loss resulting from dishonest and fraudulent acts committed by

  Raymond James employee, Joel Burstein (“Burstein”), while acting in collusion with his former
Case 1:20-cv-21707-UU Document 39 Entered on FLSD Docket 07/08/2020 Page 2 of 35



  father-in-law, Ariel Quiros (“Quiros”), with the intent to financially benefit himself, Quiros, and

  entities operated and controlled by Quiros and others. The bonds issued by the Insurers to

  Raymond James provide coverage for the dishonest and fraudulent acts committed by Burstein as

  described herein. And because no exclusions drafted by the Insurers unambiguously bar coverage

  for the substantial losses suffered by Raymond James as a result of Burstein’s dishonest conduct,

  the Insurers have breached their obligations to indemnify Raymond James.

                            PARTIES, JURISDICTION AND VENUE

         2.      Plaintiff Raymond James is a Florida corporation with its principal place of

  business in St. Petersburg, Florida.

         3.      Defendant Federal is an Indiana corporation with its principal place of business in

  Whitehouse Station, New Jersey. Federal is authorized to conduct the business of insurance in

  Florida, including issuing policies in exchange for a premium.

         4.      Defendant Travelers is Connecticut corporation with its principal place of business

  in Hartford, Connecticut. Travelers is authorized to conduct the business of insurance in Florida,

  including issuing policies in exchange for a premium.

         5.      Defendant Great American is an Ohio corporation with its principal place of

  business in Cincinnati, Ohio. Great American is authorized to conduct the business of insurance

  in Florida, including issuing policies in exchange for a premium

         6.      Defendant Beazley is a Connecticut corporation with its principal place of business

  in Farmington, Connecticut. Beazley is authorized to conduct the business of insurance in Florida,

  including issuing policies in exchange for a premium.




                                                  2
Case 1:20-cv-21707-UU Document 39 Entered on FLSD Docket 07/08/2020 Page 3 of 35



         7.      Defendant St. Paul is a Connecticut corporation with its principal place of business

  in Hartford, Connecticut. St. Paul is authorized to conduct the business of insurance in Florida,

  including issuing policies in exchange for a premium

         8.      This Court has jurisdiction pursuant to 28 U.S.C. § 1332(a)(1) because this is an

  action between citizens of different states and the matter in controversy exceeds $75,000.00,

  exclusive of interest and costs.

         9.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391 because a substantial

  part of the events giving rise to the claim occurred in the Southern District of Florida.

                               BURSTEIN AND QUIROS’ SCHEME

                             The Jay Peak Resort and the EB-5 Program

         10.     Raymond James’ loss is connected to the Jay Peak Resort in Jay Peak, Vermont,

  and the Burke Mountain Resort in East Burke, Vermont. Jay Peak was owned by Jay Peak, Inc.

  (“JPI”) and had been operating for over fifty (50) years. In 1972, Mont Saint-Saveur International

  (“MSSI”) purchased JPI and later recruited William Stenger (“Stenger”) to run the company.

         11.     In 2008, Q Resorts, Inc. (“Q Resorts”) acquired the stock of JPI from MSSI. Ariel

  Quiros (“Quiros”) was the sole owner, officer, and director of Q Resorts.

         12.     Until 2010, Quiros was the father-in-law of Joel Burstein, who was at all material

  times a Raymond James employee. Quiros was a Raymond James customer starting in 2007 and

  in 2008, his companies, Q Resorts and GSI, also opened accounts at Raymond James.

         13.     Beginning in December 2006, while still owned by MSSI, JPI sought investments

  from foreign investors who wanted an expedited path to citizenship through investment of

  $500,000 in a new economic venture that would create new jobs in the United States—otherwise

                                                    3
Case 1:20-cv-21707-UU Document 39 Entered on FLSD Docket 07/08/2020 Page 4 of 35



  known as the EB-5 Immigrant Investor Program. While under MSSI control, two partnerships

  were created to obtain those benefits. Six additional partnerships were created under Quiros’

  control.

                                    The Financing and Phases

         14.    The funding for the improvement and expansion of the Jay Peak resort occurred in

  phases. Each phase took the form of a limited partnership governed by a separate limited

  partnership agreement. Each limited partnership agreement restricted use of the partnership funds

  and prevented the general partner from borrowing or commingling investor funds, acquiring

  property with investor funds that would not belong to the limited partnership, or mortgaging,

  conveying, or otherwise encumbering partnership property.

         15.    To facilitate investments, each phase had an account at People’s Bank in Vermont,

  where investors would deposit their funds. From June 2008 to March 2014, the various Jay Peak

  partnerships would transfer investor funds to Raymond James accounts either in the name of the

  particular phase, to Jay Construction Management, or to Q Resorts. Once funds were transferred

  into Raymond James accounts, Quiros would give further instructions to disburse them or to

  transfer them among accounts.

         16.    Quiros was the authorized signatory on all Raymond James accounts. Burstein

  served as the broker on each Raymond James account and monitored and supervised the accounts.

  Burstein was the Miami Branch Manager and Vice President of Raymond James’ South Florida

  Complex, with managerial responsibility for the Miami, Miami Beach, and Dadeland locations.

  At the time the Raymond James accounts were opened, Burstein was married to Quiros’ daughter.




                                                 4
Case 1:20-cv-21707-UU Document 39 Entered on FLSD Docket 07/08/2020 Page 5 of 35



         17.     In December 2006, JPI began a $17.5 million offering of limited partnership

  interests in Jay Peak Hotel Suites, LP (“Phase I”). The purpose of Phase I was to expand the resort

  through the acquisition of new land and the construction of a new fifty-seven (57) suite hotel.

  Phase I was fully subscribed by May 2008 with thirty-five (35) investors.

         18.     In March 2008, JPI began offering interests in Jay Peak Hotel Suites Phase II, L.P.

  (“Phase II”). Between March 2008 and January 2011, Phase II raised $75 million from 150 EB-

  5 investors. The purpose of Phase II was to acquire additional land and construct a hotel, office,

  clubhouse, and waterpark. Jay Peak Management, Inc., is a wholly owned subsidiary of JPI and

  the general partner of Phases I and II.

         19.     In July 2010, JPI began a $32.5 million offering of limited partnership interests in

  Jay Peak Penthouse Suites, L.P. (“Phase III”). The purpose of Phase III was to construct fifty-five

  (55) penthouse units and a mountain learning center. Phase III was fully subscribed by October

  2012. Jay Peak GP Services, Inc. is the general partner of Phase III.

         20.     In December 2010, JPI began a $45 million offering of limited partnership interests

  in Jay Peak Golf and Mountain Suites, L.P. (“Phase IV”). The purpose of Phase IV was to

  construct fifty (50) golf and mountain suites, a mountain top cafe, and a wedding chapel. Phase

  IV was fully subscribed in November 2011. JPI served as the developer for Phase IV, with Jay

  Peak GP Services Golf, Inc. serving as the general partner for the limited partnership.

         21.     In May 2011, JPI began a $45 million offering of limited partnership interests in

  Jay Peak Lodge and Townhouse, L.P. (“Phase V”). The purpose of Phase V was to construct

  vacation rental properties and cottages, a cafe, and a parking garage. Phase V was fully subscribed




                                                  5
Case 1:20-cv-21707-UU Document 39 Entered on FLSD Docket 07/08/2020 Page 6 of 35



  by November 2012. JPI was the contractor for Phase V, with Jay Peak GP Services, Inc. serving

  as the general partner of the limited partnership.

         22.     In October 2011, JPI began a $67 million offering of limited partnership interests

  in Jay Peak Hotel Suites Stateside, L.P. (“Phase VI”). The purpose of Phase VI was to construct

  a hotel, vacation cottages, a recreation center, and a medical center. Phase VI was fully subscribed

  in December 2012, with JPI as the developer.

         23.     In November 2012, JPI began a $110 million offering of limited partnership

  interests in Jay Peak Biomedical Research Park, L.P. (“Phase VII”). The purpose of Phase VII

  was to construct a facility for biotech research and development and biotech manufacturing, and

  to exploit the intellectual property of a South Korean company, AnC Bio Inc. AnC Bio Vermont

  GP Services, LLC (“AnC Bio”) is the general partner of Phase VII. Stenger and Quiros were the

  managing members of AnC Bio. By April 2016, nearly $83 million had been raised from 166 EB-

  5 investors. Land for Phase VII was purchased by JPI from a company owned and controlled by

  Quiros called GSI of Dade County, Inc. (“GSI”). As of November 2016, almost all of the funds

  raised had been converted to pay for unrelated debts and expenses or payments of illusory

  intellectual property rights and component construction.

         24.     A final limited partnership investment offering of Q Burke Mountain Resort Hotel

  and Conference Center, L.P. (“Phase VIII”) began in June 2012. The purpose of Phase VIII was

  to build a hotel with conference center and outdoor pool in East Burke, Vermont. Between June

  2013 and April 2016, Phase VIII raised approximately $53 million from 106 EB-5 investors. Q

  Burke Mountain Resort, LLC is the general partner of Phase VIII. Quiros is the 100% owner of

  Q Burke Mountain Resort, LLC.

                                                   6
Case 1:20-cv-21707-UU Document 39 Entered on FLSD Docket 07/08/2020 Page 7 of 35



               Burstein and Quiros Misappropriate and Convert Partnership Funds

         25.     In late 2007, Burstein was approached by his then father-in-law Quiros regarding

  Raymond James potentially financing his prospective purchase of the Jay Peak resort.

         26.     In March 2008, Burstein, Quiros, and Burstein’s manager, Frank Amigo, met to

  discuss potential avenues for financing through Raymond James. Amigo and Burstein outlined

  three potential funding options: (1) financing through Raymond James Investment Banking; (2)

  mortgage lending through Raymond James Bank; or (3) funding the purchase through margin loans

  using Raymond James brokerage accounts.          Following that meeting, Burstein approached

  Raymond James Investment Bank and Raymond James Bank in an effort to obtain conventional

  financing. Citing a lack of adequate experience with resorts and the EB-5 investment program,

  both entities declined.

         27.     It was discovered during this time frame that Burstein prepared and emailed from

  his personal email account a Powerpoint presentation concerning the purchase of Jay Peak, which

  outlined a prospective deal in which Raymond James financed the acquisition of Jay Peak for $26

  million. Burstein was told by Amigo that he could not use it, as Raymond James was not going

  to be involved in these types of transactions.

         28.     Frustrated with Raymond James’ refusal, Burstein actively designed, developed,

  and implemented a scheme to facilitate Quiros’ withdrawal and conversion of Jay Peak limited

  partnership funds for Quiros’ and his benefit.

         29.     The scheme involved: (1) causing funds generated by EB-5 investments and owned

  by the limited partnerships to be deposited into Raymond James brokerage accounts; (2)

  withdrawing, collateralizing, commingling, and misappropriating partnership assets to fund Q

                                                   7
Case 1:20-cv-21707-UU Document 39 Entered on FLSD Docket 07/08/2020 Page 8 of 35



  Resorts’ purchase of Jay Peak, expenses of partnerships other than those to which the funds

  belonged, and other personal and non-Jay Peak related expenses in violation of the limited

  partnership agreements; (3) concealing the misappropriation by using an intricate web of

  transactions throughout multiple accounts, misleading explanations for the volume and nature of

  those transactions, creating new accounts to hide unauthorized margin debt, issuing letters to

  comfort those not involved in the scheme, and remaining silent in response to audit and information

  requests; (4) issuing margin loans and buying treasury bills to create the appearance that

  partnership funds remained in the partnership accounts while evading Raymond James’ internal

  review protocols and corporate guidelines; and (5) preparing different sets of schedules in order to

  camouflage the true nature of transactions and hide the existence of margin debt. Quiros referred

  to this scheme as “RJ magic” and his and Burstein’s “original plan.”

         i.      The Purchase of Jay Peak Resorts

         30.     From approximately January 27, 2008 through June 2008, MSSI and Quiros,

  through Q Resorts, negotiated a stock transfer agreement whereby MSSI would transfer the real

  estate and other assets of JPI to Q Resorts in exchange for $23.5 million, plus any applicable

  closing adjustments. The purchase was scheduled to close on June 23, 2008. By that time, MSSI

  had raised substantial sums from Phase I and Phase II investors.

         31.     In anticipation of the closing, and at Quiros’ and Burstein’s request, MSSI opened

  brokerage accounts with Raymond James in the name of each limited partnership. MSSI expressly

  informed Burstein that instructions regarding those accounts could only be given by MSSI’s

  President, Louis Dufour, and CEO, Louis Hebert. Burstein, however, contemporaneously opened

  identically-titled accounts at Raymond James, with Quiros as the sole authorized signatory, along

                                                   8
Case 1:20-cv-21707-UU Document 39 Entered on FLSD Docket 07/08/2020 Page 9 of 35



  with an account in the name of Q Resorts, Inc. While the accounts had different authorized signors,

  as they were accounts for the limited partnerships, they had the same tax ID number as the

  corresponding MSSI accounts. Burstein only submitted to the Raymond James New Accounts

  department the first and last page of the Jay Peak Hotel Suites Limited Partnership I agreement for

  both that limited partnership and the Jay Peak Hotel Suites Limited Partnership II. Subsequently,

  each time a new Jay Peak limited partnership account was opened, Burstein submitted the same

  two pages of the Jay Peak Hotel Suites Limited Partnership I agreement. Phase I and Phase II

  partnership funds were to be deposited into the MSSI-controlled Phase I and Phase II Raymond

  James accounts and, upon closing, transferred to Quiros’ controlled accounts in the same names.

         32.     On June 16, 2008, Burstein reached out to Jeff Tyler, a Raymond James’ customer

  services supervisor, regarding the documentation needed to transfer the MSSI accounts to Q

  Resorts. In an email, Burstein described MSSI as having “sold all of their holding to Q Resorts”

  and there being a “stock transfer agreement that shows all assets being transferred over to Q

  Resorts dates as of last Friday [June 13, 2008.”] This was a misrepresentation, as the transaction

  had not yet closed and the assets were not transferred until June 23, 2008. Burstein used the assets

  to send them back to the seller to pay for the purchase of the resorts when he could not get

  financing. He then used the remainder of the assets to buy securities on margin so that the accounts

  would show an asset value consistent with the expected cash value.

         33.     On June 16 and June 17, 2008, MSSI transferred $11 million from its Phase I

  escrow account at People’s Bank to its Phase I account at Raymond James. On June 20, 2008,

  MSSI transferred $7 million from its Phase II account at People’s Bank to its Phase II account at

  Raymond James. MSSI informed Burstein, Stenger, Quiros, and Q Resorts that, pursuant to the

                                                   9
Case 1:20-cv-21707-UU Document 39 Entered on FLSD Docket 07/08/2020 Page 10 of 35



  offering materials, limited partnership agreements, and as a condition of the sale, these funds could

  not be used directly or as collateral to purchase Jay Peak. The next day, June 18, 2008, Burstein

  provided his supervisor with a draft of a “funding letter” he intended to send MSSI’s counsel that

  detailed some of the final steps needed to close the transaction. In this letter, Burstein falsely

  stated that Raymond James would be “provid[ing] financing” for Q Resorts’ purchase of Jay Peak.

  Burstein’s supervisor immediately revised the letter by specifically deleting the statement that

  Raymond James was financing the transaction and writing instead that the firm was merely

  “wir[ing] funds” in connection with the closing. Burstein ignored his supervisor’s revision and

  instead relayed to MSSI the false claim that Raymond James would be financing the deal.

         34.     Although Burstein was advised that he would need MSSI’s consent to transfer the

  funds from the MSSI-controlled accounts at Raymond James, Burstein disregarded this instruction

  and misrepresented to Raymond James’ customer accounts department that the deal had already

  closed, causing the funds to be transferred prior to closing and payment for the sale.

         35.     Shortly before the closing, MSSI again sought confirmation from Burstein and

  Quiros that Raymond James would be providing financing for the transaction and that “the funds

  transferred to the Phase I and Phase II bank accounts [at Raymond James] will not be used as

  collateral or any guarantee to finance the purchase of the Jay Peak Resort.” Despite knowing that

  Raymond James had declined to finance the transaction, had not received the full Limited

  Partnership agreements, and that Quiros fully intended to use the transferred partnership funds to

  purchase Jay Peak, Burstein misleadingly responded by stating:

               (1) “You are correct Raymond James will be financing the transaction through
                   QResorts, Inc. as Mr. Quiros is [Raymond James’] client”;



                                                   10
Case 1:20-cv-21707-UU Document 39 Entered on FLSD Docket 07/08/2020 Page 11 of 35



               (2) “You are correct we will wiring (sic) the money as instructed”; and

               (3) “None of the funds in the MSSI Jay Peak Hotel Suites LP will be used for
                   margin, as this was not approved by Mr. Dufour & Mr. Hebert.”

         36.     Burstein also failed to refer MSSI’s concerns to Raymond James’ legal or

  compliance departments, instead directing MSSI to speak directly with Quiros. To further his

  deception, Burstein forwarded MSSI’s inquiry to Raymond James’ advertising department in an

  attempt to show that he passed his response through “compliance.” Burstein then set in motion

  Quiros’ and his scheme, and began facilitating Quiros’ use of limited partnership assets to fund Q

  Resorts’ purchase of Jay Peak.

         37.     On June 23, 2008, without MSSI’s authorization, Burstein transferred the $11

  million in MSSI’s Phase I account at Raymond James to Quiros’ Phase I account at Raymond

  James. Burstein, without MSSI’s authorization, also transferred the $7 million from MSSI’s Phase

  II account at Raymond James to Quiros’ Phase II account at Raymond James. Quiros then

  immediately transferred the funds to his Q Resorts account at Raymond James. This allowed

  Quiros to create the illusion to MSSI that the monies came from Q Resorts and not from partnership

  funds. It also ensured that the transfer to Q Resorts to allow Q Resorts to pay the closing price did

  not appear on the account statements for the accounts controlled by MSSI.

         38.     Between June 23, 2008 and September 26, 2008, Quiros, through Q Resorts and

  with Burstein’s assistance, made five installment payments to MSSI for the Jay Peak purchase and

  three installment payments to Quiros’ attorneys at the Burgess law firm toward the Jay Peak

  purchase and Quiros’ attorneys’ fees. Each transfer was an unlawful withdrawal of funds either

  raised or derived from Phase I and Phase II investor funds.


                                                   11
Case 1:20-cv-21707-UU Document 39 Entered on FLSD Docket 07/08/2020 Page 12 of 35



         39.     Burstein and Quiros effectuated these withdrawals by funding Quiros’ Phase I and

  II Raymond James accounts with EB-5 investor funds, transferring those funds through two

  separate Raymond James accounts, and sending the funds back to the seller for the purchase.

  Because Burstein orchestrated the unauthorized transfer of the MSSI-held partnership assets at

  Raymond James to Quiros-controlled accounts at Raymond James before MSSI received payment

  from Quiros, MSSI only saw funds coming from Quiros’ Q Resorts account and was unaware that

  partnership assets were being used to fund the purchase.

         40.     Of the $25.7 million purchase price, $12.4 million was misappropriated from Phase

  I and $9.5 million was misappropriated from Phase II. After an initial $13.544 million payment,

  the remaining purchase price was funded using margin loans collateralized by the Phase I and

  Phase II limited partnership accounts.

         ii.     Margin Loans are Used by Quiros and Burstein to Conceal the Fraud

         41.     Between June 2008 and March 2014, Burstein facilitated three separate margin

  lending arrangements with Quiros. In each instance, the Raymond James-held partnership assets

  collateralized the margin loans. The first iteration of the margin loan was created in mid-2008 and

  allowed a loan against the assets of the Phase I and Phase II partnership accounts. The second

  iteration of the margin loan was created in February 2009 and initially collateralized by Phase I

  and II partnership funds, although the loan would ultimately be collateralized by the assets of the

  Phase I through V partnerships. In an apparent attempt to disguise the existence of the margin

  loan and related collateralization of partnership assets, a new account was created to hold all of the

  debt so that only the assets would appear on the partnership account statements. Thus, while the

  partnership assets were pledged, the pledge no longer appeared on the partnership statements. The

                                                   12
Case 1:20-cv-21707-UU Document 39 Entered on FLSD Docket 07/08/2020 Page 13 of 35



  third iteration was created in February 2012 and collateralized by the assets, including those of the

  Phase V, VI and VII limited partnerships.

         42.     Throughout the course of their scheme, Burstein and Quiros used these margin

  loans to convert and misappropriate partnership funds while concealing from JPI officers,

  accountants, and auditors the absence of limited partnership funds in the Raymond James-held

  partnership accounts. As JPI deposited newly acquired partnership assets into the partnership-

  specific Raymond James accounts, Burstein and Quiros disguised their withdrawal of those funds

  by purchasing treasury bills in the amounts deposited while increasing the limited partnerships’

  indebtedness under the margin loans. As assets were depleted in each limited partnership, the

  later-phase limited partnerships were added to collateralize the margin loan then in existence.

  Those proceeds were then used to pay down earlier margin loans until Burstein and Quiros’ scheme

  came to an end.

         43.     By the close of business on June 23, 2008, Quiros and Burstein had withdrawn $7.6

  million of the $11 million then-existing in the Phase I Raymond James account and $6 million of

  the $7 million then-existing in the Phase II Raymond James account to fund the first installment

  of the Jay Peak purchase.    These withdrawals left $3.4 million and $1 million remaining in the

  Phase I and Phase II Raymond James accounts, respectively.

         44.     On June 25, 2008, to disguise the fact that they had unlawfully withdrawn money

  from the Phase I and Phase II partnership accounts, Burstein and Quiros implemented a plan to

  purchase U.S. treasury bills equal to the $11 million and $7 million that MSSI initially deposited

  into the Phase I and Phase II accounts. Because only $3.4 million remained in the Phase I account,

  Quiros, through Burstein, caused Phase I to incur a $7.6 million “margin loan” to purchase the $11

                                                   13
Case 1:20-cv-21707-UU Document 39 Entered on FLSD Docket 07/08/2020 Page 14 of 35



  million in treasury bills. The $3.4 million in remaining Phase I assets were collateralized but

  remained in the Phase I account. Similarly, because only $1 million remained in the Phase II

  account, Quiros and Burstein caused Phase II to incur a margin loan balance of $6 million to

  purchase the $7 million in treasury bills. The $1 million remaining in Phase II assets were similarly

  collateralized but remained in the Phase II account. Because the treasury bills were purchased on

  loan, the limited partnerships did not have a claim to the full $18 million in treasury bills and the

  remaining Phase I and Phase II partnership assets were at risk if there was a margin call.

  Nonetheless, the existence of $11 million in treasury bills in the Phase I account and $7 million of

  treasury bills in the Phase II account created the appearance that the full amount of partnership

  assets previously deposited remained intact.

         45.     Burstein and Quiros continued to draw on the remaining Phase I and Phase II

  partnership assets held at Raymond James to fund Q Resorts’ purchase of Jay Peak. Each time a

  withdrawal was made, the margin balance on the specific account would increase while the amount

  of the treasury bills in the account remained the same. This process continued until Q Resorts’

  $25.7 million purchase of Jay Peak had been fully funded and thereafter.

         46.     Over the course of the scheme, more than $133.9 million of investor funds from

  Phases I through VII were used to pay down the margin loans in violation of the limited partnership

  agreements.

         iii.    Burstein and Quiros Misappropriate and Commingle Other Funds for Their
                 Personal Use

         47.     Following Q Resorts’ acquisition of Jay Peak, Quiros had access to all Jay Peak

  EB-5 investor funds held by each limited partnership. Beginning on June 23, 2008, Quiros, with



                                                   14
Case 1:20-cv-21707-UU Document 39 Entered on FLSD Docket 07/08/2020 Page 15 of 35



  Burstein’s assistance, misused at least $199 million in investor assets. This misuse included the

  conversion of $65.8 million of investor money to: (1) finance Q Resorts’ purchase of Jay Peak; (2)

  finance Quiros’ purchase of Q Burke Resort using $7 million in Phase VII funds; (3) purchase a

  luxury condominium at the Setai Fifth Avenue Hotel and Residences in New York City using $3.8

  million in Phase IV and V funds; (4) improperly purchase seven acres of land from GSI of Dade

  County, Inc. and buy a luxury condominium at Trump Place in New York City using $6.0 million

  in Phase VII funds; (5) pay Quiros’ personal income taxes using $6 million in Phase VII funds; (6)

  pay Quiros’ unrelated corporate income taxes using $5.5 million in Phase V, VI, and VII funds;

  (7) “acquire” non-existent or valueless Korean patents, equipment, and distribution rights from a

  close associate, ostensibly for Phase VII; and (8) pay “construction supervision” fees to Quiros or

  Quiros-owned entities that were never earned using $7.8 million in Phase VII funds.

         48.      Burstein and Quiros also misappropriated at least $144.1 million in partnership

  assets to pay down balances on the margin loans. At least $125.9 million came from the Raymond

  James held limited partnership accounts for the first six phases, as follows:

              Phase I - $2.2 million (of the $17.5 million in total investor funds raised);

              Phase II - $51.6 million (of the $75 million in total investor funds raised);

              Phase III - $33.4 million (more than the $32.5 million in total investor funds raised);

              Phase IV - $23.3 million (of the $45 million in total investor funds raised);

              Phase V - $9.6 million (of the $45 million in total investor funds raised);

              Phase VI - $5.8 million (of the $67 million in total investor funds raised).

         49.      Quiros, through Burstein, also paid off the balance on the third iteration of the

  margin loan using $18.2 million of Phase VII partnership funds. Burstein knowingly exposed

                                                    15
Case 1:20-cv-21707-UU Document 39 Entered on FLSD Docket 07/08/2020 Page 16 of 35



  Raymond James to losses resulting from his scheme to obtain direct and indirect benefits for

  himself and his family.

         50.     Burstein was married to Quiros’ daughter from 2006 through 2010. They had one

  daughter together. Over the course of Burstein and Quiros’ scheme, Burstein was paid thousands

  of dollars in checks from Quiros’ management company for “services.” Following Burstein’s

  divorce from Quiros’ daughter in 2010, Quiros reminded Burstein that their scheme was a “once

  in a life time opportunity for all of us.” Quiros pledged to Burstein that he would give “all that

  [he] can.” Burstein responded: “This is exactly what we planned years ago, [and] it’s exciting to

  see it all coming together.” Shortly thereafter, Burstein received additional payments from Quiros

  of at least $225,000.

         Burstein Concealed the Fraud from the Partnerships, Regulators, and Raymond James

         51.     Burstein and Quiros’ concealment went beyond margin loans. It started even before

  the purchase of Jay Peak resort closed and continued thereafter.

         52.     Following the purchase, JPI and the partnerships were able to review certain

  monthly statements for Raymond James partnership accounts. Beginning in January 2009,

  however, when JPI’s CFO/Controller inquired about transactions in the Phase I and Phase II

  accounts, Burstein refused to provide information on the basis that Quiros, not the limited

  partnership, was his client. Burstein, through Quiros, instead provided only account summaries,

  which did not identify the specific transactions in each account, thus making it far more difficult

  to detect the commingling and misappropriation of partnership assets.

         53.     Wanting to ensure that “Hotel I and Hotel II funds are being used and not

  commingled,” JPI complained to Stenger that the summaries were inadequate, and that Burstein’s

                                                  16
Case 1:20-cv-21707-UU Document 39 Entered on FLSD Docket 07/08/2020 Page 17 of 35



  responses were “quite weak.” To “address” JPI’s concerns, Burstein allowed Quiros to conceal

  the margin debt by transferring it to a separate account whose statements were not provided to

  anyone other than Quiros. Burstein later received an audit letter from Jay Peak’s accountants.

  Burstein never responded directly to the auditors and the audit response letter was never

  completed, despite their follow up requests. Burstein failed to forward any of these requests to

  anyone at Raymond James; instead, he provided the audit requests directly to Quiros only.

         54.     In August 2009, Burstein sent an email to Quiros outlining the scheme. Burstein

  described how he facilitated the collateralization and misuse of those funds to purchase treasury

  bills. Burstein acknowledged that the treasury bills were purchased to create the appearance that

  the partnership funds remained in the respective accounts in order to deceive the recipient.

  Burstein further acknowledged that he “create[s] margin on the account so that there is no time

  lapse,” “create[s] specialized reports,” “create[s] a summary statement that shows a snapshot of

  [each] account as of today with deposits withdrawals and current account balances,” and

  “balance[s] each account so that the totals match perfectly, making each dollar accounted for.”

         55.     In December 2009, Burstein – despite knowing that the initial Phase I and Phase II

  partnership assets were used by Quiros to purchase Jay Peak – wrote a letter to Quiros on Raymond

  James letterhead “confirming” that the Phase I and II investor funds had been used for

  “construction costs,” despite knowing this was false. This letter was sent by email, thus evading

  correspondence review.

         56.     In April 2010, Quiros asked Burstein not to advise Stenger when funds arrived and

  that, if Stenger were to call Burstein, to tell Quiros so Quiros would “advise [B]ill [Stenger]




                                                 17
Case 1:20-cv-21707-UU Document 39 Entered on FLSD Docket 07/08/2020 Page 18 of 35



  accordingly on any and all matters concerning these accounts.” Despite knowing that Stenger was

  President and CEO of the general partners of the limited partnerships, Burstein agreed.

         57.     In 2011, Quiros, through Burstein, opened an account for Quiros-controlled Jay

  Construction Management, Inc. (“JCM”). The JCM account became one of the principal accounts

  used by Quiros to commingle and misappropriate partnership assets and was established as a

  deliberate structure to hide the source of payments by moving money into the JCM account before

  transferring it elsewhere.

         58.     Upon opening the JCM account, Burstein met with Raymond James’ Anti-Money-

  Laundering (“AML”) department to “provide information related to large dollar transactions that

  will be occurring in th[e] new account . . . and related to Quiros Hotel and Jay Peak.” Without any

  basis, Burstein informed AML that the account was to be used “to better account for expenditures

  related to real estate development,” and was recommended by Quiros’ accountants. Burstein failed

  to mention to AML, however, that the JCM account was owned by a good friend of Quiros and

  that Quiros had been granted a power of attorney over the account.

         59.     In February 2012, concerns were raised at Jay Peak regarding the accounts at

  Raymond James and whether any margin debt existed. To hide this debt, Burstein prepared a “no

  encumbrances” letter for six Jay Peak accounts purporting to show account balances free of margin

  debt, despite a margin balance of more than $23 million. To create the appearance that no margin

  debt existed, Burstein shifted funds between accounts such that the margin loans were temporarily

  extinguished for a single business day, even though Burstein and Quiros planned to re­establish

  the debt immediately thereafter. Burstein then issued a “no encumbrances” letter to JPI and

  Stenger as of that specific date. After the letter was sent, Burstein immediately opened a new

                                                  18
Case 1:20-cv-21707-UU Document 39 Entered on FLSD Docket 07/08/2020 Page 19 of 35



  margin account and created a debt to cover the balances used to pay off the prior account and the

  letter was no longer accurate. Burstein typed and emailed the letter (as opposed to printing and

  faxing or scanning) in an apparent attempt to avoid Raymond James’ internal correspondence

  review process. Indeed, Burstein was the only employee at Raymond James aware of the letter

  and its impropriety.

         60.     In April 2012, Quiros warned Burstein that they “must be stronger and diligent”

  because they “will get attack (sic) from the complainers and people who are out right jealous,” and

  instructed Burstein to “play the same protocall (sic) going forward” because “no talking has proven

  to be the best way.” Quiros also exclaimed that “now that [Burstein] [is] willing to open the escrow

  it is going to be unbelievable,” but warned that “[t]his dimension has to be well calculated.” Quiros

  also instructed Burstein to “like always let me come up with the scope and task [and] together [we]

  will come up with a plan, and then you put your RJ Magic.”

         61.     Throughout this process, Burstein actively violated and evaded Raymond James’

  internal review protocols and corporate polices. Burstein would regularly communicate with

  Quiros via text message, decline to refer external account-related complaints to his supervisors,

  legal, or compliance, provide intentionally misleading descriptions and explanations to Raymond

  James’ compliance and AML departments, authorize transactions without the requisite authority,

  and draft emails and letters to avoid Raymond James’ review system.

                                        The Scheme Collapses

         62.     Burstein and Quiros’ scheme crashed when investor money ran out and additional

  offerings could not be made. Having pilfered their assets to purchase Jay Peak, fund the

  obligations of Phases I through V, and for Quiros’ personal benefit, Quiros and Burstein left Phases

                                                   19
Case 1:20-cv-21707-UU Document 39 Entered on FLSD Docket 07/08/2020 Page 20 of 35



  VI through VIII holding the bag. Phases VI through VIII therefore could not be completed. These

  shortfalls totaled more than $99.6 million, consisting of a shortage of at least $26 million in Phase

  VI, $67 million invested in Phase VII that is virtually worthless, and at least a $6.6 million shortage

  in Phase VIII.

                            The Litigations and Court-Approved Settlement

         63.       On April 12, 2016, the U.S. Securities and Exchange Commission (“SEC”) initiated

  litigation against Quiros which resulted in the appointment of Michael Goldberg as Receiver for

  the Jay Peak limited partnerships and related entities (the “SEC Receiver”), in the matter-styled

  SEC v. Quiros, et. al., Case No. 16-CV-21301-GAYLES. Soon thereafter, numerous lawsuits

  were filed against Raymond James and Burstein. They included an action brought by the SEC

  Receiver (Goldberg v. Raymond James Financial, Inc., et al., Case No. 1:16-CV-21831-JAL), and

  a consolidated class action lawsuit (Daccache, et. al. v. Raymond James & Associates, Inc., et al.,

  Case No. 1:16-CV-21575-FAM). Additional lawsuits were filed on behalf of groups of individual

  investors.

         64.       The claims against Raymond James alleged various intentional torts, including

  aiding and abetting fraud and aiding and abetting breach of fiduciary duty as well as statutory

  claims under RICO.       The liability against Raymond James was predicated on the alleged

  intentional wrongdoing of Burstein.

         65.       A total of 836 investors contributed to the eight limited partnerships now in SEC

  receivership. Each invested $500,000 for a total of $418,000,000. In addition, investors were

  required to pay an administrative fee of $50,000, totaling approximately $41,800,000.




                                                    20
Case 1:20-cv-21707-UU Document 39 Entered on FLSD Docket 07/08/2020 Page 21 of 35



         66.     Raymond’ James potential exposure was substantial – at least hundreds of millions

  of dollars, exclusive of interest, attorneys’ fees, punitive damages or treble damage, which were

  sought by the plaintiffs under various legal theories including RICO. There was a significant

  likelihood of an adverse outcome in the litigation given the substantial evidence regarding the

  misconduct of Burstein. The prospects for a negative result were exacerbated because Burstein

  advised he would refuse to testify and invoke his Fifth Amendment rights – potentially resulting

  in an adverse inference against both Burstein and Raymond James.

         67.     On June 29, 2016, Raymond James entered into a settlement agreement with the

  Securities Division of the Vermont Department of Financial Regulation to resolve alleged

  violations   of    Vermont      securities    laws    stemming      from     the    scheme     (the

  “Vermont Regulatory Settlement”). Under that settlement agreement, Raymond James paid a total

  of $5.95 million, consisting of an administrative penalty ($1.25 million), costs ($200,000) and

  reimbursement to the SEC Receiver ($4.5 million). The payment made to the SEC Receiver

  consisted of $2.75 million representing the “total revenues earned by [Raymond James] . . . in

  connection with the Quiros controlled accounts” and $1.75 million in restitution.

         68.     After several months of confidential negotiations, on April 13, 2017, Raymond

  James entered into a Settlement Agreement and Release with the SEC Receiver and class counsel.

  The agreement provided for the dismissal of all Jay Peak related civil litigation against Raymond

  James and a bar of future litigation (other than actions brought directly by government entities) in

  exchange for payment by Raymond James to the SEC Receiver totaling $150,000,000, which

  included the previously-funded Vermont Regulatory Settlement.




                                                  21
Case 1:20-cv-21707-UU Document 39 Entered on FLSD Docket 07/08/2020 Page 22 of 35



         69.     Raymond James’ exposure was driven by the amount of limited partnership assets

  held by Raymond James and converted and misappropriated by Burstein and Quiros over a six-

  year period. The settlement required the SEC Receiver to distribute and use this payment in

  specific ways, including but not limited to: (1) $67,000,000 “to return the Five Hundred Thousand

  Dollar ($500,000) principal investments to each remaining Investor who invested in Jay Peak

  Biomedical Research Park, L.P., (“Biomedical Phase VII”)”; (2) $10,000,000 “to be paid up to

  twenty (20) Q Burke Phase VIII Investors who are not eligible to apply for permanent residency

  through [the EB-5 program]”;      (3) $1,000,000 “to refund the Five Hundred Thousand Dollar

  ($500,000) principal investments to the two (2) investors in Q Burke Phase VIII whose I-526

  petitions were denied. . . .”; and (4) $15,391,386.47 to pay the investors in Phase I who were

  promised a return of their investments.

         70.     The Settlement Agreement and Release was approved by Judge Gayles on June 30,

  2017, and became final and non-appealable on August 30, 2017.

         71.     Raymond James completed its payment obligations under the Settlement

  Agreement and Release on September 18, 2017. In a settlement agreement reached with the SEC

  in February 2018, Quiros agreed to pay back to the Jay Peak investors more than $81 million in

  investor money that he used illegally, pay a $1 million penalty to the SEC, and forfeit $417,000 in

  cash that was frozen by the SEC. Quiros also agreed to surrender ownership of the two condos

  and ski resort he purchased with investor funds and give up his stake in more than a dozen other

  properties, including the Jay Peak Resort.




                                                  22
Case 1:20-cv-21707-UU Document 39 Entered on FLSD Docket 07/08/2020 Page 23 of 35



         72.     In September 2018, Burstein was restrained and enjoined by the SEC from working

  in the securities industry for 10 years. Burstein agreed to pay the SEC an $80,000 fine in

  connection with his involvement in the Jay Peak scheme.

         73.     In May 2019, Quiros, Stenger and two others were indicted by a federal grand jury

  on criminal charges in connection with the Phase VII project. The charges against Quiros included

  money laundering and misrepresenting facts to the SEC.

                                     THE FIDELITY BONDS

         74.     Prior to the discovery of Burstein and Quiros’ scheme, Raymond James purchased

  a series of Financial Institution Bonds providing a total of $60 million in “single loss” employee

  fidelity coverage as follows:

         a. Federal Insurance Company Bond No. 70436970, written on a co-surety basis with
            Beazley Insurance Company, Inc., with an effective date of October 1, 2015 through
            October 1, 2016, and a $10 million single loss limit of liability (the “Primary Bond”);

         b. Travelers Casualty and Surety Company of America Policy No. 106384318, with an
            effective date of October 1, 2015 through October 1, 2016, and a $10 million single
            loss limit of liability (the “First Excess Bond”);

         c. Federal Insurance Company Bond No. 82126526, with an effective date of October 1,
            2015 through October 1, 2016, and a $10 million single loss limit of liability (the
            “Second Excess Bond”);

         d. Federal Insurance Company Bond No. 82210871, written on a co-surety basis with
            Great American Insurance Company, with an effective date of October 1, 2015 through
            October 1, 2016, and a $20 million single loss limit of liability (the “Third Excess
            Bond”); and

         e. Beazley Insurance Company, Inc. Policy No. V1431F150301, with an effective date of
            October 1, 2015 through October 1, 2016, and a $10 million single loss limit of liability
            (the “Fourth Excess Bond”) (collectively, the “Bonds”).




                                                 23
Case 1:20-cv-21707-UU Document 39 Entered on FLSD Docket 07/08/2020 Page 24 of 35



  True and correct copies of the Bonds, including all endorsements, are attached hereto as Composite

  Exhibit “A.”

            75.    The Primary Bond grants coverage for loss pursuant to the following fidelity

  insuring agreement:

            “Loss resulting directly from dishonest or fraudulent acts committed by an
            Employee, acting alone or in collusion with others, with the intent:

            (a) To cause the Insured to sustain such loss, or

            (b) To obtain financial benefit for the Employee, or another person or entity.”

  Primary Bond, Endorsement No. 3.

            76.    The     term    “Employee”      is        defined   in   relevant   part   to   include

  “a natural person in the service of the Insured, at any of the Insured’s offices or premises covered

  hereunder whom the Insured compensates directly by salary or commissions and whom the Insured

  has the right to direct and control while performing services for the Insured.” Primary Policy,

  Conditions and Limitations, p. 6.

            77.    The Primary Bond applies to “loss of Property (1) owned by the Insured, (2) held

  by the Insured in any capacity, or (3) for which the Insured is legally liable.” Primary Policy,

  Conditions and Limitations, p. 16. “Property” includes “[m]oney.” Primary Bond, Endorsement

  No. 19.

            78.    Each of the excess bonds provides coverage on a follow-form basis incorporating

  the terms of the Primary Bond.




                                                        24
Case 1:20-cv-21707-UU Document 39 Entered on FLSD Docket 07/08/2020 Page 25 of 35



                                           THE COVERED LOSS

         79.     Raymond James suffered a covered loss resulting directly from Burstein’s

  dishonest and fraudulent actions, acting in collusion with his former father-in-law Quiros, with the

  intent to benefit himself, Quiros, and entities operated and controlled by Quiros and others. None

  of the commingling and misappropriation of limited partnership funds could have occurred without

  Burstein, as the broker on each account, orchestrating, supervising, and implementing requests

  made by Quiros and others to transfer funds and concealing his and Quiros’ actions. The funds in

  each limited partnership account were held by Raymond James and represent money for which

  Raymond James would be legally liable if lost.

         80.     The Primary Bond is triggered when a loss is “discovered.” The Primary Bond

  provides the following with respect to Discovery:

         “This bond applies to loss discovered by the Vice President of Corporate Insurance
         and/or Legal Department of the Insured located at the Insured’s principal address
         as stated in Item 1 of the Declarations during the Bond Period. Discovery occurs
         when the Vice President of Corporate Insurance and/or Legal Department of the
         Insured first becomes aware of facts that would cause a reasonable person to assume
         that a loss of a type covered by this bond has been or will be incurred, regardless
         of when the act or acts causing or contributing to such loss occurred, even though
         the exact amount or details of loss may not then be known.

         Discovery also occurs when the Vice President of Corporate Insurance and/or Legal
         Department of the Insured receives notice of an actual or potential claim in which
         it is alleged that the Insured is liable to a third party under circumstances which, if
         true, would constitute a loss under this bond.”

  Primary Policy, Endorsement No. 23.

         81.     The Vice President of Corporate Insurance and/or Legal Department of Raymond

  James did not become aware that Burstein and Quiros’ fraudulent scheme may have existed until

  approximately May 2016, which is within the Bond Period.

                                                   25
Case 1:20-cv-21707-UU Document 39 Entered on FLSD Docket 07/08/2020 Page 26 of 35



          82.        On February 27, 2018, Raymond James reported a claim for loss under the Bonds

  to the Insurers.

          83.        The amount certain of Raymond James’ claim for covered loss exceeds the

  aggregate limit of the Bonds described herein. More than $200 million in funds have thus far been

  identified as misappropriated, and Raymond James has paid at least $78 million to the SEC

  Receiver for the limited partnerships in order to repay investors whose investment principal was

  both held at Raymond James and lost as result of Burstein and Quiros’ scheme. None of the

  Insurers have made any payment for covered loss.

                                      GENERAL ALLEGATIONS

          84.        All conditions precedent to bringing this action have been performed, waived, or

  excused.

          85.        Raymond James has retained undersigned counsel to represent its interests in this

  matter and is obligated to the undersigned firm for the payment of their attorneys’ fees and costs.

          86.        Raymond James offers to do equity in the premises.

                       COUNT I – BREACH OF CONTRACT (AGAINST FEDERAL)

          87.        Raymond James realleges paragraphs 1 through 86 as if fully set forth herein.

          88.        At all times material hereto, Raymond James was insured by Federal under the

  Primary Bond, the Second Excess Bond, and the Third Excess Bond, which are enforceable

  contracts under the laws of the State of Florida.

          89.        The Primary Bond, the Second Excess Bond, and the Third Excess Bond obligate

  Federal to indemnify Raymond James for loss sustained by Raymond James under the following




                                                      26
Case 1:20-cv-21707-UU Document 39 Entered on FLSD Docket 07/08/2020 Page 27 of 35



  insuring agreement, the terms of which are expressly incorporated into the Second and Third

  Excess Bonds:

         “Loss resulting directly from dishonest or fraudulent acts committed by an Employee,
         acting alone or in collusion with others, with the intent:

         (a)      To cause the Insured to sustain such loss, or

         (b)      To obtain financial benefit for the Employee, or another person or entity.”

  Primary Bond, Endorsement No. 3.

         90.      Raymond James’ loss resulting from Burstein’s dishonest and fraudulent acts as

  described herein is a covered loss under the Primary Bond, the Second Excess Bond, and the Third

  Excess Bond.

         91.      No exclusions in the Primary Bond, the Second Excess Bond, or the Third Excess

  Bond apply to bar coverage for the claim.

         92.      Federal has failed and refused to pay Raymond James for the direct loss sustained

  by Raymond James resulting from Burstein’s dishonest and fraudulent acts.

         93.      As a direct, proximate, and foreseeable result of Federal’s breaches of its duties

  under the Primary Bond, the Second Excess Bond, and the Third Excess Bond, Raymond James

  has suffered and continues to suffer damages.

         WHEREFORE, Plaintiff Raymond James Financial, Inc. demands judgment against

  Defendant Federal Insurance Company for damages, pre- and post-judgment interest, attorneys’

  fees pursuant to Fla. Stat. § 627.428 or applicable law, costs, and any other relief this Court deems

  equitable, just, and proper.




                                                   27
Case 1:20-cv-21707-UU Document 39 Entered on FLSD Docket 07/08/2020 Page 28 of 35



                      COUNT II – BREACH OF CONTRACT (AGAINST BEAZLEY)

         94.     Raymond James realleges paragraphs 1 through 86 as if fully set forth herein.

         95.     At all times material hereto, Raymond James was insured by Beazley under the

  Primary Bond and the Fourth Excess Bond, which are enforceable contracts under the laws of the

  State of Florida.

         96.     The Primary Bond and the Fourth Excess Bond obligate Beazley to indemnify

  Raymond James for loss sustained by Raymond James under the following insuring agreement,

  the terms of which are expressly incorporated into the Fourth Excess Bond:

          “Loss resulting directly from dishonest or fraudulent acts committed by an Employee,
  acting alone or in collusion with others, with the intent:

         (a)     To cause the Insured to sustain such loss, or

         (b)     To obtain financial benefit for the Employee, or another person or entity.”

  Primary Bond, Endorsement No. 3.

         97.     Raymond James’ loss resulting from Burstein’s dishonest and fraudulent acts as

  described herein is a covered loss under the Primary Bond and Fourth Excess Bond.

         98.     No exclusions in the Primary Bond or the Fourth Excess Bond apply to bar

  coverage for the claim.

         99.     Beazley has failed and refused to pay Raymond James for the direct loss sustained

  by Raymond James resulting from Burstein’s dishonest and fraudulent acts.

         100.    As a direct, proximate, and foreseeable result of Beazley’s breaches of its duties

  under the Primary Bond and the Fourth Excess Bond, Raymond James has suffered and continues

  to suffer damages.



                                                  28
Case 1:20-cv-21707-UU Document 39 Entered on FLSD Docket 07/08/2020 Page 29 of 35



         WHEREFORE, Plaintiff Raymond James Financial, Inc. demands judgment against

  Defendant Beazley Insurance Company, Inc. for damages, pre- and post-judgment interest,

  attorneys’ fees pursuant to Fla. Stat. § 627.428 or applicable law, costs, and any other relief this

  Court deems equitable, just, and proper.

                 COUNT III – BREACH OF CONTRACT (AGAINST TRAVELERS)

         101.    Raymond James realleges paragraphs 1 through 86 as if fully set forth herein.

         102.    At all times material hereto, Raymond James was insured by Travelers under the

  First Excess Bond, which is an enforceable contract under the laws of the State of Florida.

         103.    The First Excess Bond obligates Travelers to indemnify Raymond James for loss

  sustained by Raymond James under the following insuring agreement, the terms of which are

  expressly incorporated into the First Excess Bond:

          “Loss resulting directly from dishonest or fraudulent acts committed by an Employee,
  acting alone or in collusion with others, with the intent:

         (a)     To cause the Insured to sustain such loss, or

         (b)     To obtain financial benefit for the Employee, or another person or entity.”

  Primary Bond, Endorsement No. 3.

         104.    Raymond James’ loss resulting from Burstein’s dishonest and fraudulent acts as

  described herein is a covered loss under the First Excess Bond.

         105.    No exclusions in the First Excess Bond apply to bar coverage for the claim.

         106.    Travelers has failed and refused to pay Raymond James for the direct loss sustained

  by Raymond James resulting from Burstein’s dishonest and fraudulent acts.




                                                  29
Case 1:20-cv-21707-UU Document 39 Entered on FLSD Docket 07/08/2020 Page 30 of 35



         107.    As a direct, proximate, and foreseeable result of Travelers’ breach of its duties

  under the First Excess Bond, Raymond James has suffered and continues to suffer damages.

         WHEREFORE, Plaintiff Raymond James Financial, Inc. demands judgment against

  Defendant Travelers Casualty and Surety Company of America for damages, pre- and post-

  judgment interest, attorneys’ fees pursuant to Fla. Stat. § 627.428 or applicable law, costs, and any

  other relief this Court deems equitable, just, and proper.

         COUNT IV – BREACH OF CONTRACT (AGAINST GREAT AMERICAN)

         108.    Raymond James realleges paragraphs 1 through 86 as if fully set forth herein.

         109.    At all times material hereto, Raymond James was insured by Great American under

  the Third Excess Bond, which is an enforceable contract under the laws of the State of Florida.

         110.    The Third Excess Bond obligates Great American to indemnify Raymond James

  for loss sustained by Raymond James under the following insuring agreement, the terms of which

  are expressly incorporated into the Third Excess Bond:

         “Loss resulting directly from dishonest or fraudulent acts committed by an
         Employee, acting alone or in collusion with others, with the intent:

         (a) To cause the Insured to sustain such loss, or

         (b) To obtain financial benefit for the Employee, or another person or entity.”

  Primary Bond, Endorsement No. 3.

         111.    Raymond James’ loss resulting from Burstein’s dishonest and fraudulent acts as

  described herein is a covered loss under the Third Excess Bond.

         112.    No exclusions in the Third Excess Bond apply to bar coverage for the claim.




                                                   30
Case 1:20-cv-21707-UU Document 39 Entered on FLSD Docket 07/08/2020 Page 31 of 35



         113.    Great American has failed and refused to pay Raymond James for the direct loss

  sustained by Raymond James resulting from Burstein’s dishonest and fraudulent acts.

         114.    As a direct, proximate, and foreseeable result of Great American’s breach of its

  duties under the Third Excess Bond, Raymond James has suffered and continues to suffer

  damages.

         WHEREFORE, Plaintiff Raymond James Financial, Inc. demands judgment against

  Defendant Great American Insurance Company for damages, pre- and post-judgment interest,

  attorneys’ fees pursuant to Fla. Stat. § 627.428 or applicable law, costs, and any other relief this

  Court deems equitable, just, and proper.

          COUNT V – DECLARATORY JUDGMENT (AGAINST ALL INSURERS)

         115.    Raymond James realleges paragraphs 1 through 86 as if fully set forth herein.

         116.    This is an action for declaratory judgment pursuant to 28 U.S.C. § 2201 et seq. and

  Florida Statute 86.011, et seq., in the alternative to Counts I through IV, for a declaration that

  Raymond James is entitled to coverage under the 2013-2014 Bonds or 2014-2015 Bonds, if

  applicable.

         117.    Prior to purchasing the Bonds described above, Raymond James purchased from

  the Insurers Financial Institution Bonds providing employee fidelity coverage with effective

  periods of October 1, 2013 through October 1, 2014 (the “2013-2014 Bonds”) and October 1, 2014

  through October 1, 2015 (the “2014-2015 Bonds”) (collectively, the “Earlier Bonds”). The Earlier

  Bonds contain analogous provisions as the Bonds discussed above. True and correct copies of the

  2013-2014 Bonds and the 2014-2015 Bonds, including all endorsements, are attached hereto as

  Composite Exhibits “B” and “C,” respectively.

                                                  31
Case 1:20-cv-21707-UU Document 39 Entered on FLSD Docket 07/08/2020 Page 32 of 35



           118.   As alleged above, Raymond James asserts that the covered loss at issue was not

  discovered until approximately May 2016, which is within the Bond Period.

           119.   In an April 20, 2020 letter denying coverage, however, Federal took the position

  that discovery by Raymond James may have occurred earlier, which could potentially trigger

  coverage under the Earlier Bonds. Federal further asserted that Raymond James failed to comply

  with unspecified conditions for pursuing a claim under the Earlier Bonds.

           120.   In the event it is determined that the loss was “discovered” by Raymond James

  within an Earlier Bond Period, Raymond James asserts that it is entitled to coverage under the

  applicable Earlier Bonds.

           121.   Accordingly, an actual controversy exists between Raymond James and the

  Insurers with respect to the Insurers’ obligation to provide coverage under the 2013-2014 Bonds

  or 2014-2015 Bonds in the event the loss is deemed to have been “discovered” earlier by Raymond

  James.

           122.   Raymond James seeks a judicial declaration that, in the event it is determined that

  Raymond James “discovered” the loss earlier than it asserts, Raymond James is entitled to

  coverage under the applicable Earlier Bonds.

           123.   There is a bona fide, actual need for the declaration of the Insurers’ duty and

  obligation to indemnify Raymond James under the Earlier Bonds should it be determined that

  Raymond James “discovered” the covered loss during an Earlier Bond Period.

           124.   This Court’s declaration will confer certainty on the parties with respect to the

  Insurers’ duty to indemnify Raymond James under the Earlier Bonds, and therefore, will serve the

  interests of justice.

                                                  32
Case 1:20-cv-21707-UU Document 39 Entered on FLSD Docket 07/08/2020 Page 33 of 35



         125.    Raymond James has no other adequate remedy at law.

         126.    It is also requested that this Court retain jurisdiction for supplemental relief.

         WHEREFORE, Plaintiff Raymond James Financial, Inc. respectfully requests that this

  Honorable Court declare, if necessary, the rights of the parties with respect to the following issues

  associated with the Insurers’ duty to indemnify:

             a. That the Court has jurisdiction over the parties;

             b. That the Court has jurisdiction over the subject matter;

             c. That the Insurers owe Raymond James a duty to indemnify Raymond James under

                 the Earlier Bonds, if applicable;

             d. Awarding attorneys’ fees and costs         to Raymond James if it is deemed the

                 prevailing party with respect to the duty to indemnify; and

             e. Such other and further relief as this Court deems just and proper.

                                           JURY DEMAND

         Raymond James demands a trial by jury on all issues so triable.

  Dated: July 8, 2020.                          Respectfully submitted,


                                                /s/ Jason S. Mazer
                                                Jason S. Mazer, Esq.
                                                Florida Bar No. 0149871
                                                Joshua R. Alhalel, Esq.
                                                Florida Bar No. 0016320
                                                CIMO MAZER MARK PLLC
                                                100 Southeast Second Street, Suite 3650
                                                Miami, Florida 33131
                                                Telephone: (305) 374-6481
                                                Fax: (305) 374-6488
                                                jmazer@cmmlawgroup.com
                                                jalhalel@cmmlawgroup.com


                                                     33
Case 1:20-cv-21707-UU Document 39 Entered on FLSD Docket 07/08/2020 Page 34 of 35



                                  CERTIFICATE OF SERVICE

         I hereby certify that on July 8, 2020, I electronically filed this Response with the Clerk of

  Court using Cm/ECF. I also certify that the foregoing document is being served this day on

  parties listed in the below Service List via transmission of Notices of Electronic Filing generated

  by Cm/ECF or in some other manner.

                                                /s/ Jason S. Mazer




                                                  34
Case 1:20-cv-21707-UU Document 39 Entered on FLSD Docket 07/08/2020 Page 35 of 35



                                           SERVICE LIST

   Kristina L. Marsh, Esq.                       James M. Kaplan, Esq.
   Florida Bar No. 0311080                       Florida Bar No. 921040
   GORDON REES SCULLY MANSUKHANI                 KAPLAN ZEENA LLP
   601 S. Harbor Island Blvd., Suite 109         2 South Biscayne Boulevard, Suite 3050
   Tampa, FL 33602                               Miami, Florida 33131
   Telephone (Main): 813-444-9700                Telephone: (305) 530-0800
   Telephone (Direct) 813-523-4937               Facsimile: (305) 530-0801
   Facsimile: 813-377-3505                       James.kaplan@kaplanzeena.com
   kmarsh@grsm.com                               Elizabeth.salom@kaplanzeena.com
   and                                           service@kaplanzeena.com
   Scott L. Schmookler, Esq.                     and
   Sarah Riedl Clark, Esq.                       Michael Keeley, Esq.
   GORDON REES SCULLY MANSUKHANI                 John R. Riddle, Esq.
   One North Franklin, Suite 800                 C. Adam Brinkley
   Chicago, IL 60606                             Clark Hill Strasburger
   Telephone: 312-980-6779                       901 Main Street, Suite 6000
   sschmookler@grsm.com                          Dallas, Texas 75202-3794
   srclark@grsm.com                              Telelphone: (214) 651-4718
                                                 Facsimile: (214) 659-4121
   Counsel for Federal Insurance Company         mkeeley@clarkhill.com
                                                 jriddle@clarkhill.com
                                                 abrinkley@clarkhill.com

                                                 Counsel for Beazley Insurance Company, Inc.



   E.A. “Seth” Mills, Jr., Esq.                  Dustin C. Blumenthal
   Florida Bar No. 339652                        Florida Bar No. 0149871
   Ryan J. Weeks, Esq.                           Goldberg Segalla
   Florida Bar No. 5 7 8 9 7                     222 Lakeview Avenue, Suite 800
   MILLS PASKERT DIVERS                          West Palm Beach, FL 33401
   100 N. Tampa Street, Suite 3700               Telephone: (561) 618-4485
   Telephone: (813) 229-3500                     Facsimile: (561) 618-4549
   Facsimile: (813) 229-3502                     dblumenthal@goldbergsegalla.com
   smills@mpdlegal.com                           lparker@goldbergsegalla.com
   rweeks@mpdlegal.com                           and
   csoltis@mpdlegal.com                          Stephen N. Dratch, Esq.
                                                 Franzblau Dratch, P.C.
   Counsel for Travelers Casualty and Surety     354 Eisenhower Parkway
   Company of America                            Livingston, New Jersey 07039
                                                 Telephone: (973) 992-3700

                                                 Counsel for Great American Insurance Company



                                                35
